Citation Nr: 0103114	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  94-43 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for rheumatic heart 
disease, currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION


The veteran had active service from February 1952 to October 
1959.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision in July 1992 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida RO.  In the Board decision in April 
2000, service connection was denied for a left cerebral 
infarct secondary to service-connected rheumatic heart 
disease, on the basis that the claim was not well grounded.  
In view of the recent Veterans Claims Assistance Act of 2000, 
Pub L. No. 106-475, 114 Stat. 2096 (2000), this issue is 
referred to the RO for further consideration under the 
provisions of this act.


FINDINGS OF FACT

The veteran failed without good cause to report for VA 
examinations, which were necessary for adjudication of his 
claim for an increased evaluation for rheumatic heart 
disease.


CONCLUSION OF LAW

The veteran's claim for an increased rating for the service-
connected rheumatic heart disease is denied as a matter of 
law.  38 C.F.R. 3.655 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was granted for the residuals of rheumatic 
fever, evaluated as noncompensable in a rating action in June 
1965.  

Following a VA examination in June 1976, the veteran was 
granted a 30 percent rating for rheumatic heart disease, 
effective from December 1975, under Diagnostic Code 7000.  
The 30 percent rating has remained in effect since that time.

The veteran was hospitalized in a private hospital from June 
to July 1991 because of anginal pains.  He had presented to 
Community hospital with unstable angina.  He underwent 
cardiac catheterization which revealed lesions in the 
proximal portion of the left ascending descending artery.  He 
was transferred to another private hospital for coronary 
angioplasty which was unsuccessful.  He then underwent 
coronary artery bypass surgery. Final discharge diagnoses 
included; acute myocardial infarction; arteriosclerotic 
cardiovascular disease; rheumatic heart disease; mitral 
stenosis; sinus bradycardia.

A VA outpatient report in August 1991disclosed the veteran's 
blood pressure was 134/72.

In conjunction with a reopened claim, the veteran was 
scheduled for a VA examination.  The veteran failed to report 
for a VA examination scheduled in May 1992.  In an October 
1992 rating action, the RO confirmed to 30 percent evaluation 

The veteran received a VA examination in January 1993 for 
evaluation of his cardiovascular system.  He reported that he 
walked as much as 2 miles in a day's time although he might 
have to rest once or twice because of shortness of breath.  
He complained of pain in the left upper chest which radiated 
into his left arm.  He indicated that in service he had been 
hospitalized with swollen joints and was told that he had 
rheumatic fever.  He stated that mitral stenosis was 
diagnosed.  His current symptomatology appeared to be a 
relatively minimum degree of shortness of breath and pain in 
the chest.  He indicated that the degree of dyspnea that he 
experienced now was nearly as great as prior to the triple 
bypass surgery.  

On examination, the veteran had a slightly visible and 
palpable heave of the precordium but no specific localized 
impulse or thrust.  The heart tones were distant over the 
precordium but probably were of reasonably good quality.  
There was a soft systolic type murmur which was heard loudest 
at the left sternal border approximately at the 5th 
intercostal space.  It appeared to be transmitted to the 
aortic area and to the mitral area.  The diastolic appeared 
to be free of any murmurs or 3d or 4th heart sounds.  The 
rhythm was a sinus rhythm but with fairly frequent extra 
systoles for which there was no compensatory pause. His blood 
pressure was 168/88.  A chest x-ray showed the heart was at 
the upper limits of normal with the cardio thoracic ratio of 
18 to 36 centimeters.  The clinical impressions included: 
history of rheumatic fever and rheumatic heart disease.  The 
examiner stated the veteran indicated that there had been a 
diagnosis of mitral stenosis but he could neither confirm or 
deny on the basis of today's findings; status post coronary 
bypass surgery for atherosclerosis heart disease.

In May 1996 the veteran was scheduled for an examination 
involving another issue.  The examination was canceled 
because the notice of the examination sent to the current 
address of record was returned by the Postal Service as 
undeliverable.  This case was before the Board in October 
1996.  At that time the Board remanded the case for 
additional development, to include a VA cardiovascular 
examination.  The RO was requested to locate the veteran's 
current address.  In a report of telephone contact with the 
veteran dated in December 1997 his address was verified.

In January 1998 and in February 1998, the veteran's claims 
folder was reviewed by a VA neurologist and a heart 
specialist to obtain opinions concerning other issues. An 
examination to determine the severity of the rheumatic heart 
disease as requested by the Board was not conducted at that 
time.  

In June 1999 the veteran was notified at his current address 
of record that he was being scheduled for a VA examination in 
order to evaluate his rheumatic heart disease.  He was 
informed that failure to report may result in the denial of 
his claim. This letter was not returned by the Postal 
Service.  In July 1999 the VA medical facility notified the 
RO that the examination was canceled due to the veteran's 
failure to report.

This case was again before the Board in April 2000.  At that 
time the Board remanded the case for another examination.  
The Board cited 38 C.F.R. § 3.655 (2000) which provides that 
when a claimant, without good cause, fails to report for 
examination, the claim will be denied.  The Board pointed out 
that the Secretary must show lack of good cause for the 
failure to report and the VA had a duty to inform the veteran 
of the consequences.  Examples of "good cause" include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, inter alia.

In May 2000 the RO notified the veteran at his current 
address of record that he was being scheduled for a VA 
examination to determine the severity of his disability.  He 
was notified that 38 C.F.R. § 3.655 (2000) provides that 
where entitlement to a benefit cannot be established or 
confirmed without a current or re-examination and that when a 
claimant VA examination, without good cause, fails to report 
for such examination, or e-examination the claim shall be 
denied.  Examples of "good cause" include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member etc.  This notification 
was not returned by the Ppostal Service.  

In May 2000 the VA medical facility notified the RO that a VA 
examination and echocardiogram were canceled because the 
veteran failed to report.  Notification of his failure to 
report of the VA examination was included in a supplemental 
statement of the case mailed to the veteran at his current 
address of record.  This document was not returned by the 
Postal Service as undeliverable.  No response was received 
from the veteran.

Legal Analysis

38 C.F.R. § 3.655 (2000) provides that where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record. 38 C.F.R. § 3.655(a) and (b) (2000).  
When an examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for an increased 
rating, the claim shall be denied.  38 C.F.R. § 3.655(7) 
(2000).  Examples of "good cause" include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, inter alia.  

The United States Court of Veterans Appeals (Court) has ruled 
that there is a "presumption of regularity" under which it is 
presumed that Government officials have properly discharged 
their official duties.  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992), (citing United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While 
the Ashley case dealt with regularity of procedures at the 
Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the 
Court applied this presumption of regularity to procedures at 
the RO.  That latter case also stands for the proposition 
that VA need only mail notice to the last address of record 
in order for the presumption to attach.  Mindenhall at 274.

The Board is satisfied that the veteran was notified of the 
VA examinations scheduled in May 2000 to ascertain the 
severity of the service connected rheumatic heart disease and 
the consequences of his failure to report for the examination 
without good cause pursuant to 38 C.F.R. § 3.655.  No 
explanation was received from the veteran.  These 
examinations were necessary in order to properly adjudicate 
the veteran's claim.  In the absence of evidence to the 
contrary, it must be concluded that he did not have good 
cause for his failure to report for the VA examinations 
scheduled in May 2000.

In these circumstance the regulation is clear.  When an 
examination is scheduled in conjunction with a claim for an 
increased rating, the claim shall be denied.  38 C.F.R. § 
3.655.  Thus, it is the judgment of the Board that as a 
matter of law the claim for an increased evaluation for 
service connected rheumatic heart disease is denied. Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist.  
The RO has not had the opportunity to review the veteran's 
claim in conjunction with the new legislation.  However, the 
Board finds that due process has been followed in conjunction 
with this claim and the basis for the denial is a matter of 
law.  Accordingly, the Board finds that the veteran has not 
been prejudiced by this decision.  Bernard v. Brown, 4 
Vet.App. 384 (1993).


ORDER

An increased rating for rheumatic heart disease is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals




